Citation Nr: 1515925	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  08-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a cardiac disability.  

2. Entitlement to service connection for allergic rhinitis.  

3. Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served in the Army National Guard (ANG) from March 1984 to June 2005.  This service included periods of active duty from July 1984 to November 1984, October 1998 to August 1999, January 2003 to May 2003, and January 2004 to March 2005, as well as various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter initially came before the Board of Veterans Appeals' (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  The Veteran presented testimony at a personal hearing in October 2008 before a Decision Review Officer (DRO).  

In November 2009, the Veteran provided testimony at a hearing before a Veteran's Law Judge (VLJ) who has since retired from the Board.  A transcript of the proceeding is associated with the claims file.  The November 2009 hearing was adequate as the retired VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In March 2014, the Veteran was advised that the VLJ who conducted his November 2009 hearing had retired and advised him that he had the right to a new hearing before another VLJ.  38 U.S.C.A. § 7107(c) (West 2014).  He did not respond to that opportunity and it is presumed he does not desire another hearing.  

In January 2010 and June 2014, the Board remanded the claim for additional development, to include verifying dates of service, informing the Veteran of his right to submit additional evidence, and obtaining service treatment records.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  The case has returned to the Board for appellate review.  

In evaluating this case, the Board has reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A July 2014 Social Security Administration (SSA) Inquiry indicates that the Veteran has been in receipt of SSA disability benefits since August 2013.  No SSA records appear within the claims file and no attempt has been made to obtain these records.  The RO should attempt to obtain the Veteran's SSA records.  

A February 2005 Post-deployment Health Assessment indicates the Veteran returned from service in Southwest Asia.  He reported experiencing a runny nose and difficulty breathing.  He also reported often being exposed to DEET insect repellent applied to skin, smoke from oil fire, smoke from burning trash or feces, vehicle or truck exhaust fumes, solvents, paints, and sand/dust while deployed.  Another service treatment record also dated in February 2005 shows the Veteran reported breathing problems.  A June 2006 VA nose, sinus, larynx, and pharynx examination report shows the Veteran was diagnosed with chronic right maxillary sinusitis, and allergic rhinitis with rebound nasal symptoms secondary to misuse of Afrin Nasal Spray.  The VA examiner failed to provide an opinion as to the nature and etiology of the sinusitis and allergic rhinitis.  Moreover, the examiner indicated that the claims file was sent for review, but there were no medical records within the claims file and there were no medical notes in the electronic system.  On remand, corrective action should be taken.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Also, a service treatment record shows that the Veteran was admitted in March 1994 to the intensive care unit for complaints of chest pain for 1 hour.  He was diagnosed with angina pectoris and was discharged in April 1994.  An accompanying "Individual Sick Slip" dated in April 1994 shows that a follow up examination was performed while the Veteran was on duty.  It was also noted that the atypical chest pain occurred "in line of duty."  While a June 2006 VA heart examination revealed normal findings, the Veteran has credibly reported experiencing palpitations and chest pains since service.  The June 2006 examiner indicated that the claims file was sent for review, but there were no medical records within the claims file and there were no medical notes in the electronic system.  The examiner failed to address the service treatment records showing the Veteran was treated for atypical chest pain in the line of duty.  On remand, corrective action should be taken.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Additionally, the examiner noted that one noted side effect of Afrin Nasal Spray was palpitations, which the Veteran reported he started taking on a regular basis several years prior to the examination.  An opinion must be obtained to determine if the claimed sinusitis and allergic rhinitis caused or aggravated the claimed cardiac disability.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

2. Request an opinion from an appropriate examiner to determine the etiology of the diagnosed chronic sinusitis and allergic rhinitis.  The examiner must include a discussion of the historical evidence of record, and any current pathology found, along with the review of the reported symptomatology.  If testing and an examination are necessary, such should be completed. 

A copy of this remand and all relevant in-service and post-service treatment records, along with all pertinent lay statements, must be made available to the examiner.  The examiner is asked to confirm whether the records were available for review.  

The examiner must consider the lay statements and hearing testimony of record.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.  

The examiner must answer the following question based on the review of all of the evidence of record to include the Veteran's reports and contentions; the examiner's own experience and the current state of medical science: 

Does the Veteran currently have chronic sinusitis and/or allergic rhinitis that was caused or aggravated by a qualifying period of service? 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

3. Request an examination and opinion from an appropriate examiner to determine the etiology of any diagnosed cardiac disability.  The examiner must include a discussion of the historical evidence of record, and any current pathology found, along with the review of the reported symptomatology.  

A copy of this remand and all relevant in-service and post-service treatment records, along with all pertinent lay statements, must be made available to the examiner.  The examiner is asked to confirm whether the records were available for review.  

The examiner must consider the lay statements and hearing testimony of record.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.  

The examiner must answer the following question based on the review of all of the evidence of record to include examination of the Veteran, his reports and contentions, the examiner's own experience, and the current state of medical science: 

a. Does the Veteran currently have a cardiac disability? If so, did it have onset or was it aggravated by a qualifying period of service? If so, identify the date of onset or aggravation.

b. Does the Veteran currently have a cardiac disability that was caused or aggravated by his allergic rhinitis and/or sinusitis, or treatments/medications related to these conditions?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  




